Citation Nr: 1109184	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for migraine headaches, prior to August 30, 2006.

2.  Entitlement to an evaluation in excess of 10 percent for migraine headaches, from August 30, 2006 to January 21, 2010.

3.  Entitlement to an evaluation in excess of 30 percent from migraine headaches, on and after January 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from January 2000 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  Prior to August 30, 2006, the Veteran's migraine headaches were manifested by subjectively reported headaches on a daily basis; pain; photophobia; sensitivity to noise; nausea; and vision changes.

2.  On August 30, 2006, the Veteran reported his service-connected migraines were prostrating, accompanied by photophobia and nausea, with occasional vomiting, and had increased to once per week but responded well to medication, with no objective findings on examination.

3.  On and after January 21, 2010, the Veteran's migraine headaches were manifested by frequent, prostrating migraine headache attacks, but severe economic inadaptability was not shown.
 

CONCLUSIONS OF LAW

1.  Prior to August 30, 2006, the criteria for a compensable initial evaluation for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

2.  From August 30, 2006 to January 21, 2010, the criteria for an evaluation in excess of 10 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

3.  On and after January 21, 2010, the criteria for an evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims of entitlement to increased evaluations for migraine headaches arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2005, August 2006, and January 2010 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

In July 2010, the Board remanded the Veteran's claim in order to afford him the opportunity to submit or identify additional relevant evidence in support of his claims.  The Veteran did not respond to the RO's August 2010 letter requesting that he submit or identify evidence of treatment for migraine headaches dated after August 30, 2006, or evidence of how his service-connected migraine headaches have impacted his ability to adapt economically.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from January 2000 to January 2005.  In January 2005, the Veteran submitted a claim of entitlement to service connection for migraine headaches.  In February 2005, service connection was granted for migraine headaches and a noncompensable evaluation was assigned thereto, effective January 21, 2005.  38 C.F.R. § 3.400 (b)(2) (2010).  In April 2007, the noncompensable rating assigned to the Veteran's service-connected migraine headaches was increased to 10 percent, effective August 30, 2006.  After perfecting an appeal, the Board remanded the Veteran's claim in May 2009 for further development.  Specifically, the Board directed the RO to request the Veteran to submit or identify relevant treatment reports not already associated with the claims file, and to schedule the Veteran for an examination to determine severity and frequency of his migraine headaches.  In December 2009, the RO issued a letter requesting the Veteran to submit or identify relevant treatment records, and the Veteran underwent a VA examination in January 2010.  As such, the Board finds that the RO substantially complied with the Board's May 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In May 2010, the rating assigned to the Veteran's service-connected migraine headaches was increased to 30 percent, effective January 21, 2010.  Although an increased evaluation was granted, the increase did not constitute a full grant of the benefits sought on appeal.  Consequently, the Veteran's claim was remitted to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2010, the Board remanded the Veteran's claims for further development.  Specifically, the Board directed the RO to request that the Veteran submit or identify evidence of treatment for migraine headaches dated after August 30, 2006.  The Board also directed the RO to obtain the Veteran's treatment report from the Central Texas HCS, dated throughout the pendency of this appeal.  Further, the Board directed the RO to request that the Veteran submit or identify evidence demonstrating how his service-connected migraine headaches affected his ability to adapt economically.  Subsequent to the Board's July 2010 remand, treatment records from the Central Texas HCS were associated with the Veteran's claims file.  Further, in August 2010, the RO sent the Veteran a letter requesting that he submit or identify treatment records dated after August 30, 2006, and requested that he submit or identify evidence demonstrating how his migraine headaches have impacted his ability to adapt economically.  By October 2010, the RO had not received a response from the Veteran and, thus, re-adjudicated his claims in a supplemental statement of the case.  Based on a review of the record since the July 2010 remand, the Board finds that the RO substantially complied with the directives therein.  See Stegall, 11 Vet. App. at 271.  The case has been returned to the Board for further appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of initial disability ratings following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claims and the rating decision that granted service connection are most probative of the degrees of disabilities existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124, Diagnostic Code 8100.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over last several months.  Id.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  Id.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).


A.  Prior to August 30, 2006

Service medical records show that in October 2004, the Veteran complained of headaches that were alternatively diagnosed as migraine headaches or tension headaches.  During an October 2004 Medical Board examination concerning a chronic low back disorder, the Veteran reported "frequent or severe headaches."  

In November 2004, the Veteran reported that he began experiencing headaches in August 2004, but that these headaches did not occur on a daily basis.  The Veteran further reported that when the headaches occurred he experienced pain; sensitivity to light; mild nausea; and vision changes, such as seeing "white spots."  Clinical tests demonstrated that the Veteran was mildly photophobic.  During the Veteran's active duty service, it was noted that his complaints of pain varied between the right and left sides of his head.  He was ultimately prescribed Zomig, which is used to treat the symptoms of migraine headaches.  In December 2004, the Veteran reported that his headaches were "essentially gone."

Subsequent to service discharge, the Veteran underwent a VA examination in February 2005.  The Veteran reported that he developed pain in the left supra-orbital area of his head, which he described as "throbbing" in nature.  The Veteran also reported that his headaches were accompanied by mild nausea; occurred at the end of the day; got better after sleeping; and were aggravated by stress.  The effects on the Veteran's vision were diagnosed as scintillating scotoma.  The Veteran further reported that he took Zomig 2 times daily; that he had experienced 4 headaches since the October 2004 onset; and that his last headache occurred 1 month prior to this examination.  After the examiner conducted a physical examination, the diagnosis was "migraine headaches in remission."

In July 2005, the Veteran reported "frequent" migraines, from "at least twice a week" to "as many as three a week."  He was prescribed 12 tablets of fiorinal to treat his symptoms as needed.

In October 2005, the Veteran reported experiencing migraine headaches in the afternoon "on a daily basis."  The Veteran reported that he continued to take fiorinal for his headaches.

In April 2006, the Veteran's mother, aunt, and brother submitted statements in support of the Veteran's claim.  Therein, each expressed concern for the Veteran; asserted that the Veteran's headaches interfered with his ability to perform activities of daily living; impaired his ability to perform duties associated with being a father, husband, and son; and that he took strong medication.  In particular, the Veteran's mother stated that "when [she] called him on a weekly basis it [was] impossible for [them] to talk frequently because of [his] severe headaches."  The Veteran's aunt stated that the Veteran "ha[d] to separate from the family to be alone and feel the frustration of not having prompt alliviation [sic] to continue on daily activities."  The Veteran's brother stated that he when he calls the Veteran, the Veteran's spouse would answer and say that the Veteran was "suffering from a migraine attack and he hardly can speak to [his brother]." 

Later in April 2006, the Veteran was seen at a follow-up appointment for his migraine headaches.  The Veteran reported that his medication was effective in stopping his pain, further reporting that his pain level was a zero on a pain scale.  The assessment was "[m]igraines-stable with med[ication]s."

Although not submitted during this time period, in September 2007, the Veteran submitted what was purported to be his journal.  The journal began with an undated entry and ended with and entry dated March 27, 2006.  The first dated entry was August 30, 2005.  Given the chronological nature of the entries from August 30, 2005 to March 27, 2006, the Board finds that the first undated entry pre-dated August 30, 2005.  The journal contained 12 entries in all, each of which concerned to varying extents, the Veteran's purported, contemporaneous first-person accounts of symptoms associated with his migraine attacks and the approximate length of time each attack lasted.

At present, an initial noncompensable rating has been assigned to the Veteran's service-connection migraine headaches prior to August 30, 2006.  As discussed above, in order for a compensable rating to be assigned, the evidence of record pertaining to this time period must at least demonstrate that the Veteran's migraine headaches were productive of characteristic prostrating attacks averaging one in two months over the previous months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

A review of the medical evidence of record relevant to this time period demonstrates that the Veteran's migraine headaches were "essentially gone" in December 2004.  Moreover, as a result of the February 2005 VA examination, the diagnosis was migraine headaches in remission.  Beginning in July 2005, the Veteran reported as few as two, and as many as three headaches per week, for which he was prescribed fiorinal.  In October 2005, the Veteran reported daily migraine headaches.  However, in April 2006, the Veteran reported no migraine headache pain.  Noticeably absent from both the Veteran's service and post-service treatment records was a complaint of or reference to prostrating attacks associated with a migraine headache or something similar to such an attack.  

In April 2006, the Veteran's aunt mentioned she and the Veteran "shared many moments together" and that "many" of those occasions were interrupted by his migraine headaches.  Further, the Veteran's aunt noted his need to "separate" himself from his family when he was experiencing symptoms of a migraine headache, apparently suggesting that he was experiencing prostrating attacks.  The Veteran's brother stated that the Veteran was "hardly" able to speak with him on the telephone, which also suggested that the Veteran experienced prostrating attacks associated with his migraine headaches.  Further, the Veteran's mother stated that she called the Veteran on a "weekly basis", but that it was "impossible" to talk "frequently" because of his "severe" headaches.  While the aunt's and brother's statements suggested that the Veteran experienced prostrating attacks associated with his migraine headaches, neither statement offered a specific assertion as to how frequently the Veteran experienced such attacks.  Moreover, none of these statements referred to a specific period of time over which the alleged prostrating attacks occurred.  Consequently, the Board finds that these statements lacked the specificity necessary to be probative in this matter.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the Veteran's mother, aunt, and brother submitted their statements shortly before the Veteran reported that his medication stopped his pain.  The Veteran reported that his medication was so effective that he characterized his pain level as a zero on a pain scale.  Thus, the mother's, aunt's, and brother's April 2006 statements conflict with the contemporaneous evidence of record.  Based on the above, the Board finds that the Veteran's mother's, aunt's, and brother's statement will be afforded little to no probative value.

With respect to the journal submitted by the Veteran in September 2007, the Board found above that the first entry therein pre-dated August 30, 2005.  In the pre-August 30, 2005 entry, the Veteran wrote, "I have [sic] only 25 years old [and] in August I turn 26 years [old]."  According to the Veteran's Form DD 214, his date of birth is August 31, 1980.  Consequently, if the Veteran actually wrote the first journal entry contemporaneously to the described event, he would have been 24 years old, not 25.  Additionally, at the end of most of the journal entries, the Veteran noted the approximate length of time that each alleged prostrating migraine headache attack lasted, ranged from five hours to 48 hours, with the average length of time being over 15 hours.  The contemporaneous medical evidence of record did not reflect complaints of or treatment for any prostrating attacks, let alone prolonged attacks.  However, the Veteran did not complain of or refer to prostrating migraine headache attacks lasting anywhere from five to 48 hours when seeking contemporaneous treatment for migraine headaches.  Due the inaccuracies and inconsistencies with the other evidence of record, the Board finds that the journal is not credible evidence and will afford it no probative value.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The evidence relevant to this period of time is not supportive of a finding that the Veteran's service-connected migraine headaches were productive of characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Although the competent and credible evidence of record demonstrates that the Veteran reported experiencing headaches on a daily basis, this evidence does not demonstrate that he experienced characteristic prostrating attacks associated with his service-connected migraine headaches.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran's mother, aunt, and brother suggested that the Veteran experienced severe migraine headaches with associated prostrating attacks, they failed to elaborate on the frequency of those attacks.  Further, the evidence of record did not demonstrate that the Veteran's mother, aunt, or brother were competent to relate the symptoms they "witnessed" to the Veteran's service-connected migraine headaches.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); See generally Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  This finding is buttressed by the fact that, shortly after the Veteran's mother, aunt, and brother submitted their statements, the Veteran reported that the pain associated with his migraine headaches had resolved due to his prescribed medication.  Thus, based on a longitudinal review of the Veteran's claims file, the Board finds that there is no competent and credible evidence of prostrating attacks associated with his service-connected migraine headaches and, thus, an initial compensable evaluation prior to August 30, 2006 is not warranted.  

B.  From August 30, 2006 to January 21, 2010

On August 30, 2006, the Veteran underwent a VA examination to ascertain the severity and frequency of the symptoms associated with his migraine headaches.  The Veteran reported that his service-connected migraines started 21/2 years prior to this examination, and were located over the left parito-occipital area.  The examiner noted that the Veteran had previously reported that the pain was located over the left supra-orbital area.  The Veteran stated that the pain did not radiate, was "thumping" in nature, and was accompanied by photophobia and nausea, with occasional vomiting.  The Veteran asserted that these symptoms used to occur twice per month, but had increased to once per week.  He stated that the symptoms started in the afternoon only and were usually triggered by stress, but that the symptoms resolved after taking medication and sleeping for about an hour.  On the occasions when the Veteran experienced the reported symptoms, he preferred to go home instead of resting at work, which, the Veteran stated, was approved by his employer.  Given the nature of the Veteran's stated occupation, supply technician, he contended that he was not required to "stay in the same place," and thus, did not need a medical statement to leave work.  The Veteran also reported that he had been taking Sumatriptan, to which he was responding well without side effects.  The Veteran reported that the attacks he experienced were prostrating.  A physical examination of the Veteran's head; ear, nose, and throat; sinus areas; temporal arteries; and temporomandibular joints was negative.

One of the bases of the Board's May 2009 remand was that the August 30, 2006 VA examination was not adequate for evaluation purposes.  See Barr, 21 Vet. App. at 311.  Specifically, the Board found that the examiner performed a cursory physical examination and simply reiterated the Veteran's claim that he experienced prostrating attacks associated with his service-connected migraine headaches.  See Leshore v. Brown, 8 Vet. App. 406, 410 (1995) (holding that "[e]vidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence'").  Consequently, the August 30, 2006 VA examination report cannot be used in support of an increased evaluation herein.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).

A longitudinal review of the Veteran's claim file does not reveal evidence dated between August 30, 2006 and January 21, 2010 beyond the August 30, 2006 VA examination report.  In July 2010, the Board remanded the Veteran's claim and directed the RO to request that the Veteran submit or identify treatment records dated after August 30, 2006.  To date, the Veteran has not responded.  

While VA has a duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

As the Veteran did not submit or identify the requested evidence, the record does not demonstrate that the Veteran's service-connected migraine headaches were manifested by characteristic prostrating attacks occurring on an average once per month over last several months, from August 30, 2006 to January 21, 2010.  Consequently, a rating in excess of 10 percent during this time, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

C.  On and After January 21, 2010

On January 21, 2010, the Veteran underwent a VA examination to ascertain the severity and frequency of the symptoms associated with his service-connected migraine headaches.  The Veteran reported that his migraine headaches began in 2003 and that he was treated for them at that time.  Since the onset of his migraine headaches, the Veteran reported that the headaches have been intermittent, with remissions.  At the time of the examination, the Veteran reported that he was taking Tylenol Migraine, to which he was responding "fair," with no side effects.  Over the 12 months leading up to this examination, the Veteran reported headaches two to three times per month, but denied continuous treatment with medication.  The Veteran reported that most of his migraine headache attacks were prostrating in nature and usually lasted "hours."  After conducting a physical examination, the diagnosis was migraine headaches.  The examiner found that the Veteran experienced two to three migraine headaches per month and that "most" of the Veteran's migraine headaches involved prostrating attacks.  The examiner also opined that the Veteran's migraine headaches had "significant effects" on his usual occupation, due to "increased tardiness."  The examiner determined that the Veteran's migraine headaches did not have an impact on his usual daily activities.

A 30 percent evaluation has been assigned to the Veteran's service-connected migraine headaches on and after January 21, 2010.  In order for an evaluation in excess of 30 percent to be granted, the evidence of record must demonstrate that the Veteran's migraine headaches occur with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  While the VA examiner opined that the Veteran experienced two to three migraine headaches per month, with "most" involving prostrating attacks, there is no evidence that these attacks were prolonged and resulted in severe economic inadaptability.  

In July 2010, the Board remanded the Veteran's claims for further development.  In August 2010, the RO sent a letter to the Veteran requesting that he submit or identify evidence demonstrating how his service-connected migraine headaches affected his ability to adapt economically.  To date, the Veteran has not responded.  See Wood, 1 Vet. App. at 193; Turk, 21 Vet. App. at 568.  Consequently, the Veteran has not provided VA with evidence, from his employer or otherwise, demonstrating that his "increased tardiness" due to his prostrating migraine headaches attacks were prolonged and were productive of severe economical inadaptability.  While the evidence of record during this time period demonstrated that the Veteran was experiencing frequent prostrating migraine headache attacks, absent evidence that they were prolonged and resulted in severe economic inadaptability, a rating in excess of 30 percent is not warranted.  Id.

D.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, DC 8100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

Prior to August 30, 2006, the Veteran's migraine headaches were manifested by subjectively reported headaches on a daily basis; pain; photophobia; sensitivity to noise; nausea; and vision changes.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for certain manifestations of migraine headaches, but the medical evidence demonstrates that those manifestations are not present during this time period.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

From August 30, 2006 to January 21, 2010, the evidence of record did not demonstrate that the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average once per month over last several months.  The August 30, 2006 VA examination was the only evidence of record during this time period.  On August 30, 2006, the Veteran reported his service-connected migraines were prostrating, accompanied by photophobia and nausea, with occasional vomiting, and had increased to once per week but responded well to medication, with no objective findings on examination.  In May 2009, the Board determined this examination to be inadequate for rating purposes.  In July 2010, the Board remanded the Veteran's claim in order to afford him the opportunity to supplement the evidence of record with relevant evidence.  To date, the Veteran has not responded to requests for additional evidence.  As such, there is no evidence of record to be evaluated by the Board and, thus, there is no basis upon which an increased or extraschedular evaluation can be based.  Ratings is excess of 10 percent are provided for certain manifestations of migraine headaches, but there is no medical evidence that demonstrates that those manifestations were present during this time period.  The criteria for a 10 percent rating more than reasonably represents the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

On and after January 21, 2010, the Veteran's migraine headaches were manifested by frequent prostrating migraine headache attacks, but there was no evidence of economic inadaptability.  In July 2010, the Board remanded the Veteran's claim in order to afford him the opportunity to supplement the record with regard to the economic impact of his service-connected migraine headaches.  To date, he has not submitted or identified additional evidence of in support of his claim.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating.  Ratings in excess of 30 percent are provided for certain manifestations of migraine headaches, but the evidence demonstrates that those manifestations are not present during this time period.  The criteria for a 30 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of those already assigned to the disability at issue during any period on appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable evaluation for migraine headaches, prior to August 30, 2006, is denied.

An evaluation in excess of 10 percent for migraine headaches, from August 30, 2006 to January 21, 2010, is denied.

An evaluation in excess of 30 percent from migraine headaches, on and after January 21, 2010, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


